DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1, 12 and 13, the claims each require that the cartridge comprises the structure of “an injector” which receives the sterilant contained in the sterilant container “through the sterilization device.”  It is unclear how the injector, which is a component of the cartridge, can receive sterilant “through the sterilization device” as the structure of the sterilization device is claimed to be the structure in which the cartridge is used for (claims 1 and 12) and, thus, must be external to the structure of the cartridge or as the term for the main structure in which the cartridge is a component thereof (claim 13).  For the purpose of Examination, the phrase “through the sterilization device” is viewed to be deleted from the claims.
Regarding claims 6, 10, 14, and 23, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US 4941518; hereinafter “Williams”).
In regard to claim 1, Williams discloses a cartridge (cassette/cartridge 18) used for a sterilization device (see Figure 1), the cartridge comprising: a sterilant container (each of the fluid cells 30) configured to contain a sterilant (liquid 31) used for sterilization; and an injector (hole 49) receiving the sterilant contained in the sterilant container and capable of delivering the sterilant to an article to be sterilized.  See Figures 1-3; col. 3, line 6 through col. 4, line 6; and col. 4, lines 47-61.
In regard to claim 2, Williams discloses a coupling portion (spaced grooves 64) coupled to the sterilization device to induce the cartridge to be aligned in a certain position.  See Figure 2 and col. 4, lines 13-30.
In regard to claim 10, Williams discloses a tag (bar code 66) capable of being used for checking information about the cartridge on one side of the cartridge.  See Figure 4 and col. 4, lines 31-37.
In regard to claim 11, Williams discloses wherein at least the sterilant container is sealed with an elastic material as the wall 32 of the fluid cell 30 is capable of being nested into the wall 34 when the cell is emptied.  Thus, the material forming the wall 32 is necessarily capable of elastic deformation.  See col. 3, lines 50-62.
Allowable Subject Matter
Claims 3-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  In regard to claims 3 and 12, the prior art does not teach, suggest, or render obvious the structure of a packaging pouch coupled to one end of the cartridge and containing the article to be sterilized in combination with the other recited structural limitations.  In regard to claim 13, the prior art does not teach, suggest or render obvious the claimed function of “wherein the sterilant extractor extracts the sterilant contained in the sterilant container and delivers the sterilant to the sterilant provider, and the sterilant provider provides the sterilant received from the sterilant extractor to the injector” in combination with the other claimed structural limitations.  Williams discloses wherein the sterilant directly travels from the sterilant container via the injector to structure equivalent to the sterilant extractor and sterilant provider such that the sterilant does not leave the structure of the cartridge and is then returned to the cartridge.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774